Quinan, J. Com. App.
This suit is brought by the heirs of Mrs. Poe to recover of the defendants one undivided half of a league and labor of land (in two surveys), patented to defendants Brownrigg & Hatch, as assignees of George W. Poe.
The land was located by virtue of George W. Poe’s headlight certificate for one league and labor, issued in 1838 to him, he being a married man.
The certificate was transferred by Poe during the life*137time of his wife. The transfer is indorsed on the certificate, and is as follows:
“I, for myself, my heirs, legal representatives and assigns, sell, relinquish and dispossess myself of all my right, title and interest for the within claim to Wm. M. Shepherd, his heirs and assigns.
“Geo. W. Poe. [l. s.]
“Witnesses: D. Carroll Brent, Egbert Page.
“Houston, April 20, 1838.”
The claim of plaintiffs Poe and others is that this transfer does not convey but one-half of the certificate, and consequently that one-half the land belongs to them.
Manifestly this position is erroneous. The certificate was community property of Poe and wife, and during the life-time of the wife he had the absolute right to dispose of it. Wright v. Hays, 10 Tex., 130.
The transfer purports to sell and dispossess him of all “his right, title and interest ” in it. His right was to dispose of the whole of it, and th'at he effectually did by the transfer and delivery of it.
The plaintiffs had no right to the land, and the verdict against them was the only one which could have properly been rendered. There was no proof impeaching the transfer. In fact, the plaintiffs’ case rested solely upon the construction they put upon this transfer, and that construction was not sound.
Complaint is made of the charges of the judge. We think there was error in submitting the proper construction of the instrument to the jury, but that is an error of which the appellants cannot complain.
There is no error in the judgment, and it ought to be affirmed.
Affirmed.
[Opinion delivered April 29, 1881.]